Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux on 4-13-21.

The application has been amended as follows: 


9.  (Currently Amended)  A road-side network node for operation in an adhoc radio communications network, the road-side network node comprising:
a processor;
a memory;
a radio module; and
an antenna;
wherein the road-side network node is configured to:
determine data to be transmitted via an adhoc radio channel;
determine or provide an adhoc time slice reserved for 
synchronize a local clock to a common time source signal;
determine expected boundaries of an a-priori known time duration of a frame unit, including determining subframe boundaries, of a sidelink radio channel of a cell-supported radio communications network in dependence on a clock signal of the local clock, the cell-supported radio communications network being different from the adhoc radio communications network, the sidelink radio channel being different from the adhoc radio channel, and wherein the sidelink radio channel and the adhoc radio channel operate in the same or overlapping frequency range as one another;
determine a status of the adhoc radio channel; 
determine an occupancy of the adhoc radio channel in dependence on the expected boundaries and in dependence on the status of the adhoc radio channel; 
determine the adhoc time slice in dependence on the occupancy; and
start a transmission of the data via the adhoc radio channel during the adhoc time slice;
wherein road-side network node is configured to determine the adhoc time slice based on a pre-configured resource pool, the resource pool indicating first time slices reserved exclusively for transmission via the adhoc radio channel and second time slices reserved exclusively for transmission via the sidelink radio channel, the second time slices not overlapping with the first time slices;
wherein the road-side network node is configured to learn at least part of the resource pool by listening to the adhoc radio channel and comparing a result of the listening with the clock signal of the local clock.



determining data to be transmitted via an adhoc radio channel in an adhoc radio communications network;
determining or providing an adhoc time slice reserved for transmissions via the adhoc radio channel; 
synchronizing a local clock to a common time source signal;
determining expected boundaries of an a-priori known time duration of a frame unit, including determining subframe boundaries, of a sidelink radio channel of a cell-supported radio communications network in dependence on a clock signal of the local clock, the cell-supported radio communications network being different from the adhoc radio communications network, the sidelink radio channel being different from the adhoc radio channel, and wherein the sidelink radio channel and the adhoc radio channel operate in the same or overlapping frequency range as one another;
determining a status of the adhoc radio channel; 
determining an occupancy of the adhoc radio channel in dependence on the expected boundaries and in dependence on the status of the adhoc radio channel; 
determining the adhoc time slice in dependence on the occupancy; and
starting a transmission of the data via the adhoc radio channel during the adhoc time slice;
wherein the road-side network node determines the adhoc time slice based on a pre-configured resource pool, the resource pool indicating first time slices reserved exclusively for transmission via the adhoc radio channel and second time slices reserved exclusively for transmission via the sidelink radio channel, the second time slices not overlapping with the first time slices;
wherein the road-side network node learns at least part of the resource pool by listening to the adhoc radio channel and comparing a result of the listening with the clock signal of the local clock.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the combination of features which include the steps of “synchronizing a local clock to a common time source signal”, “determine expected boundaries..”, “determine an occupancy of the adhoc radio channel in dependence on the expected boundaries and in dependence on the status of the adhoc radio channel”, “determine the adhoc time slice in dependence on the occupancy”, “determine the adhoc time slice based on a pre-configured resource pool”, and “learning at least part of the resource pool by listening to the adhoc radio channel and comparing a result of the listening with the clock signal of the local clock”, as now recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646